Citation Nr: 0740807	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for a left ear hearing loss 
from November 5, 2003?

2.  Entitlement to service connection for a right ear hearing 
loss.

3.  Entitlement to service connection for keratosis pilaris 
secondary to herbicide (Agent Orange (AO)) exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service for five days in August 1966, 
and from November 1966 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Newark, New Jersey.  A 
June 2005 rating decision, in pertinent part, granted service 
connection for a left ear hearing loss assigning an initial 
noncompensable rating, effective November 5, 2003.  The June 
2005 rating decision also denied entitlement to service 
connection for a right ear hearing loss and for keratosis 
pilaris.  A November 2006 rating decision denied the PTSD 
claim.  The veteran perfected separate appeals of the 
affected decisions.

The veteran testified at a Board hearing via video conference 
in October 2007 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The PTSD claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since November 5, 2003, the veteran's left ear hearing 
loss has been manifested by Level I hearing loss, and it is 
not manifested by an exceptional pattern of hearing 
impairment.

2.  The veteran's right ear hearing loss is not a hearing 
loss for VA compensation purposes.

3.  The preponderance of the probative evidence indicates 
that a skin disorder diagnosed as keratosis pilaris is not 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  Since November 5, 2003, the requirements have not been 
met for a compensable rating for a left ear hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code (DC) 6100 (2007).

2.  A right ear hearing loss was not incurred or aggravated 
in-service, and a right ear sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.385, 3.303, 3.307, 3.309 (2007).

3.  Keratosis pilaris was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1116, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2005 correspondence and in an October 2005 statement of 
the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the veteran of the need to submit all pertinent 
evidence in his possession and, in August 2006 provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided he was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  The veteran 
was provided the opportunity to present pertinent evidence 
and testimony, including at his hearing.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Left ear hearing loss 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left ear hearing loss.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.

Analysis

Although the veteran contests the initial rating of his left 
ear hearing loss, he concedes that his hearing loss has not 
increased in severity since his last examination.  
Transcript, p. 6.  In any event, as explained below, the 
rating criteria for hearing loss are applied in a mechanical 
manner, that is, rating personnel, and the Board, do not have 
any discretion in how they are applied.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, DC 
6100.  Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.  When only one ear is service 
connected, the nonservice-connected ear is assigned Roman 
Numeral I.

A May 2005 VA examination report notes the veteran's left ear 
hearing loss manifested as follows: 500 Hertz (Hz), 5 
decibels (db); 1000 Hz, 10 db; 2000 Hz, 30 db; 3000 Hz, 45 
db; 4000 Hz, 60 db; for an average of 36 db.  Speech 
recognition was 94 percent.  Tympanometry was normal, 
acoustic reflexes were consistent with cochlear involvement, 
and acoustic reflex decay was negative.  The examiner 
diagnosed the veteran's left ear hearing loss as a mild to 
moderately severe sensorineural hearing loss.

As shown by the audiological findings above, the veteran's 
left ear hearing loss does not manifest an exceptional 
pattern of hearing impairment or otherwise qualify for an 
elevation of the hearing level used to determine his rating, 
38 C.F.R. § 4.86, and his left ear hearing loss manifests at 
a level of Roman Numeral I.  Id., Table VI.  Where both ears 
manifest at Level I, the rating is noncompensable.  Id., 
Table VII.  DC 6100.  Thus, the veteran's left ear hearing 
loss more nearly approximate a noncompensable rating.  
38 C.F.R. §§ 4.7, 4.85, DC 6100.  Further, the veteran's left 
ear hearing loss does not qualify for a compensable rating 
under 38 C.F.R. § 3.383, as this disorder is not manifested 
at the 10 percent rate and, as discussed below, his 
nonservice-connected right ear hearing loss is not a hearing 
loss for VA compensation purposes under 38 C.F.R. § 3.385.

The claim is denied.

Service Connection Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Right Ear

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Analysis

The veteran noted that he worked directly with artillery 
while in active service, including having to fire the 105 
millimeter Howitzer.  While he was issued ear plugs, they 
reportedly provided little help as the percussion would go 
right through him.  He began to notice a hearing loss a 
couple of years after his active service.  An employment 
examination, he asserted, showed he had a hearing loss, but 
those records are no longer available.  His post-service work 
environment was low-noise, as he worked in telecommunications   
Transcript, pp. 3-4.

The appellant's March 1969 separation examination report 
notes that his right ear did not show a hearing loss as that 
term is defined for VA compensation purposes at 38 C.F.R. 
§ 3.385.  At his May 2005 VA examination, the veteran's right 
ear hearing loss manifested as follows: 500 Hertz (Hz), 5 
decibels (db); 1000 Hz, 5 db; 2000 Hz, 5 db; 3000 Hz, 5 db; 
4000 Hz, 15 db; for an average of 8 db.  Speech recognition 
was 98 percent.  The examiner noted the veteran's right ear 
was normal through 6000 Hz, and did not manifest a 
sensorineural hearing loss until 8000 Hz.

During the review of the veteran's appeal, the RO asked the 
examiner to again review the veteran's records and provide an 
opinion on his right ear.  In a December 2006 addendum, the 
examiner noted the veteran presented with normal hearing in 
the right ear between 500 - 6000 Hz, and that his right ear 
did not meet the criteria for disability under VA 
regulations.

In light of the foregoing any current right ear hearing loss 
is not considered to be a service connectable disability.  
38 C.F.R. §§ 3.385; 4.1.  In light of the fact that the 
preponderance of the evidence shows his right ear hearing 
loss does not meet VA criteria, the Board must deny the claim 
on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385.  

Skin Disorder Secondary To AO

A veteran who served on the land mass of the Republic of 
Vietnam during the Vietnam war is presumed to have been 
exposed to Agent Orange and other herbicides.  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, certain diseases shall be service-
connected even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  The list of these diseases 
includes chloracne and other acneform diseases consistent 
with chloracne, but does not include keratosis pilaris.  38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed.Reg. 32395-407 
(June 12, 2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is 
not the sole method by which an applicant may show causation, 
and thereby establish service connection.

Analysis

The veteran did not serve in Vietnam during the Vietnam War, 
but in Thailand from April 1968 to March 1969.  Consequently, 
he is not presumed to have been exposed to AO.  38 C.F.R. 
§ 3.307(a)(6).  Instead, there must be direct evidence of his 
exposure to AO.  See Combee, 34 F.3d at 1042.

Service medical records are negative for any entries related 
to complaints, findings, or treatment for keratosis pilaris.  
An October 1968 entry does note the veteran's presentation 
for treatment of a rash in the groin area, which the examiner 
assessed as a bad heat rash and prescribed a topical 
ointment.  A March 1969 entry notes treatment for ringworm, 
but the affected area of the veteran's body is not indicated.  
Again, a topical ointment was prescribed.  

On his March 1969 Report Of Medical History For his 
Examination at Separation, the veteran denied having 
experienced any skin disease.  The March 1969 Report Of 
Examination For Separation notes the examiner assessed the 
veteran's skin as normal.  No abnormalities were noted.

The veteran asserts that during his tour at Sattahip, 
Thailand, he worked at an ammunition depot, where he handled 
55 gallon drums that were being shipped into Vietnam, and 
that while doing so, he was exposed to leakage from them.  He 
did not wear any protective clothing.  Transcript, p. 7.

An August 2005 private biopsy was conducted at the request of 
the veteran's private physician, Paul Klenoff, M.D.  The 
pathology report notes a diagnosis which was consistent with 
folliculitis.  The pathologist observed that the sample 
manifested basal melanosis that may be "seen secondary to 
exposure or re-sensitization by [AO] of other irritants.  
"PAS" stain for fungus was negative.  Dr. Klenoff noted in 
an August 2005 diagnosis that he could not be certain that 
the veteran's skin disorder was unrelated to AO.

The May 2005 VA examination report notes the veteran told the 
examiner that his skin disorder started in 1971, and that 
initially his skin was discolored around his shoulder and 
arms.  It gradually spread and grew worse each year.  It 
appeared as discolored spots around his shoulder, arms, and 
back, and currently they are also on his legs.  Physical 
examination resulted in a diagnosis of keratosis pilaris.

VA outpatient records of August 2005 notes an assessment by a 
dermatology resident that the veteran's keratosis pilaris 
could be related to AO exposure.

In August 2006, the RO referred the veteran's case back to 
the examiner who conducted the May 2005 examination for a 
nexus opinion specifically related to possible AO exposure.  
The examiner noted in a November 2006 addendum that AO does 
not cause keratosis pilaris, and the veteran's keratosis 
pilaris is not related to AO exposure.

Service personnel records note the veteran was an inventory 
clerk for the 599th Ordinance Company while in Thailand, and 
he occupied that position from April 1968 to the end of 
November 1968, when he was assigned as an ammunition guard.  
Nonetheless, the veteran has not cited VA to or presented any 
evidence that the drums he supposedly handled actually 
contained AO.  He claimed no direct knowledge of that in his 
testimony.  The fact that drums may have been designated for 
shipment to Vietnam is not evidence they in fact contained 
AO.

Still, even assuming arguendo that the veteran was exposed to 
AO in-service, keratosis pilaris is not among the skin 
disorders deemed associated with AO exposure, and the VA 
examiner specifically opined that keratosis is not caused by 
AO exposure.  The Board finds no direct conflict between the 
VA examiner's findings and the private pathology report.  
First, the private pathology report noted diagnosis of a form 
of folliculitis.  The May 2005 VA examination report notes 
the papules observed on the veteran's body were follicular in 
nature, which the examiner specifically diagnosed as 
keratosis pilaris.

Further, the private pathology report noted only that the 
sample taken from the veteran's arm manifested a folliculitis 
that "may be" related to AO exposure, as well as other 
irritants; and, that Dr. Klenoff only came on line as opining 
that he was uncertain the veteran's skin disorder was 
unrelated.  These factors render the pathologist's and Dr. 
Klenoff's opinions tentative.  Language such as "may" does 
not rise to the level of probable.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions expressed in terms 
of "may" also implies "may" or "may not"' and are 
speculative).  Dr. Klenoff expressed no indication that he 
was aware of the various medical research into AO-related 
disorders, including that conducted by VA.

In light of the evidence set forth above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e); Combee, 34 F.3d at 1042.  Hence, the 
claim is denied.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the claims the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to the assignment of a compensable rating for 
left ear hearing loss is denied for the period since November 
5, 2003.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for keratosis pilaris as 
secondary to AO exposure is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

The veteran makes no claim of having been personally involved 
in combat during his tour in Thailand.  Instead, he asserts 
that he was assigned to go on Courtesy Patrol of the areas 
U.S. troops frequented during their off-duty time.  On one 
occasion, he reportedly was fired upon while trying to 
extract a troop from a building and two local nationals were 
killed.  He claims recurrent trauma as a result of that 
experience.  He placed the incident as having occurred in 
August 1969.  Transcript, pp. 12-13.  The Board notes the 
veteran never provided a specific date to the RO or otherwise 
responded to the RO's request for information sufficient to 
present to the U. S. Army and Joint Services Records Research 
Center (JSRRC) (formerly named the Center for Unit Records 
Research) for verification.

Service personnel records note no evidence that the veteran 
was assigned to a military police (MP) unit or assigned duty 
as a MP augmentee.  Nonetheless, in light of the fact that a 
VA psychologist did render a diagnosis of PTSD in September 
2005, as opposed to the earlier diagnoses of rule-out PTSD, 
the veteran is entitled to an attempt to verify his non-
combat stressor.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
comprehensive VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the remaining claim on 
appeal.

2.  After the above is complete, the RO 
shall ask JSRRC to research unit history 
reports, and other unit reports, of the 
599th Ordinance Company, Sattahip, Thailand, 
for the month of August 1969 to determine 
if there is mention of U.S. service 
personnel having been fired upon by local 
nationals, and whether the veteran is 
specifically named as having been involved.

3.  If, and only if, the veteran's stressor 
is confirmed, the RO must arrange for an 
appropriate psychological and psychiatric 
examination for the veteran.  Ensure the 
claim files are provided to the examiner(s) 
and request that all appropriate diagnostic 
tests for PTSD be performed.  After 
examining the veteran, reviewing the 
psychological testing results, and 
reviewing the claims file, the examiners 
should diagnose any acquired psychiatric 
disorder present.  If PTSD is found, the 
specific stressor supporting the diagnosis 
must be set forth, to include whether in 
service or thereafter.  If other 
psychiatric pathology is present, the 
etiology should be described to the extent 
possible.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send the appellant and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


